Case 19-47779      Doc 20    Filed 03/13/20 Entered 03/13/20 18:03:43       Main Document
                                          Pg 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI

IN RE                                             )      Chapter 7
                                                  )
BRIAN DOUGLAS FISH,                               )      Case No. 19-47779-399
                                                  )
        Debtor.                                   )

                MOTION TO EXTEND TIME TO OBJECT TO DISCHARGE
                 OR DISCHARGEABILITY UNDER SECTIONS 523 & 727

        U.S. Bank National Association (“U.S. Bank”), by counsel, hereby moves pursuant

to Rules 4004(b) and 4007(c) to extend the deadlines to object to discharge and to seek

determination of dischargeability in this case for the same reasons stated in the Motion

for Extension of Time to Object to Dischargeability of Debt (Dkt. No. 19) filed by Mitchell

and Gina Rotman (“Rotmans”) by approximately 60 days, until May 15, 2020. In support

hereof, it is respectfully stated:

        1.      Brian Fish (“Debtor”) filed his petition for relief under Chapter 7 on

December 18, 2019 (the “Petition Date”).

        2.      The current deadline for filing objections to discharge and dischargeability

is March 16, 2020.

        3.      Prior to the Petition Date, U.S. Bank obtained a judgment against Debtor

and his ex-wife, Patricia Fish, for certain obligations owed by Debtor under a promissory

note secured by real property owned by Ms. Fish. Ms. Fish claimed that Debtor forged

her signature, but the Circuit Court for St. Louis County determined otherwise in entering

its judgment.

        4.      Ms. Fish appealed the judgment and the appeal is currently pending in the

Missouri Court of Appeals for the Eastern District. The appeal has been fully briefed and
Case 19-47779     Doc 20    Filed 03/13/20 Entered 03/13/20 18:03:43           Main Document
                                         Pg 2 of 2


argued. The parties are waiting for a decision. The determination of the Court of Appeals

in that case could dictate whether pursuing an objection to discharge or

nondischargeability action regarding those obligations in this Court is appropriate.

       5.     U.S. Bank requests an extension of time to file a nondischargeability action

against Mr. Fish for two months, to May 15, 2020, to allow time for Ms. Fish’s appeal to

run its course.

       6.     This is the first request for extension of time filed by U.S. Bank in this matter.

       WHEREFORE, U.S. Bank National Association prays that the Court extend the

deadline for objections to discharge approximately 60 days to May 15, 2020, and for such

further relief as the Court deems appropriate.

                                           Respectfully submitted,

                                           THOMPSON COBURN LLP

                                           By       /s/ Brian W. Hockett
                                                Brian W. Hockett, MO52984
                                                THOMPSON COBURN LLP
                                                One U.S. Bank Plaza, Suite 2700
                                                St. Louis, MO 63101
                                                314-552-6461
                                                314-552-7000 (fax)
                                                bhockett@thompsoncoburn.com

                                           Attorneys for U.S. Bank National Association


                               CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2020, the foregoing was filed electronically with
the Clerk of Court to be served by operation of the Court’s electronic filing system to all
counsel of record, including specifically the following:

William Catlett, Attorney for Debtor, william@catlett.biz


                                           /s/ Brian Hockett


                                             -2-
